



 
 
 
 
GUARANTY AND SECURITY AGREEMENT
 
Dated as of June 4, 2007
 
 
among
 
 
THE BOMBAY COMPANY, INC.
 
 
BBA HOLDINGS, LLC
 
 
BOMBAY INTERNATIONAL, INC.
 
 
THE BOMBAY FURNITURE COMPANY, INC.
 
 


 
 
and
 
 


 
 
Each Other Grantor
 
 
From Time to Time Party Hereto
 
 
and
 
 
GB MERCHANT PARTNERS, LLC,
 
 
as Administrative Agent and Collateral Agent
 
 


 

--------------------------------------------------------------------------------




ARTICLE I
DEFINED TERMS
1
    Section 1.1
Definitions
1
    Section 1.2
Certain Other Terms
3
ARTICLE II
GUARANTY
3
    Section 2.1
Guaranty
3
    Section 2.2
Limitation of Guaranty
3
    Section 2.3
Contribution
3
    Section 2.4
Authorization; Other Agreements
4
    Section 2.5
Guaranty Absolute and Unconditional
4
    Section 2.6
Waivers
5
    Section 2.7
Reliance
5
ARTICLE III
GRANT OF SECURITY INTEREST
6
    Section 3.1
Collateral
6
    Section 3.2
Grant of Security Interest in Collateral
7
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
7
    Section 4.1
Title; No Other Liens
7
    Section 4.2
Perfection and Priority
7
    Section 4.3
Reserved
8
    Section 4.4
Pledged Debt Instruments
8
    Section 4.5
Instruments and Tangible Chattel Paper Formerly Accounts
8
    Section 4.6
Commercial Tort Claims
8
    Section 4.7
Enforcement
8
    Section 4.8
Representations and Warranties of the Loan Agreement
8
ARTICLE V
COVENANTS
8
    Section 5.1
Maintenance of Perfected Security Interest; Further Documentation and Consents
8
    Section 5.2
Pledged Debt Instruments
9
    Section 5.3
Accounts
9
    Section 5.4
Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper
10
    Section 5.5
Notices
10
    Section 5.6
Notice of Commercial Tort Claims
10
    Section 5.7
Compliance with Loan Agreement
10
ARTICLE VI
REMEDIAL PROVISIONS
11
    Section 6.1
UCC and Other Remedies
11
    Section 6.2
Accounts and Payments in Respect of General Intangibles
13
    Section 6.3
Pledged Debt Instrument
14
    Section 6.4
Proceeds to be Turned over to and Held by Administrative Agent
14
    Section 6.5
Reserved
15
    Section 6.6
Deficiency
15
ARTICLE VII
THE ADMINISTRATIVE AGENT
15
    Section 7.1
Administrative Agent’s Appointment as Attorney-in-Fact
15
     

 

i

--------------------------------------------------------------------------------




    Section 7.2
Authorization to File Financing Statements
16
    Section 7.3
Authority of Administrative Agent
17
    Section 7.4
Duty; Obligations and Liabilities
17
ARTICLE VIII      
MISCELLANEOUS
17
    Section 8.1
Reinstatement
17
    Section 8.2
Release of Collateral
18
    Section 8.3
Independent Obligations
18
    Section 8.4
No Waiver by Course of Conduct
18
    Section 8.5
Amendments in Writing
19
    Section 8.6
Additional Grantors; Joinder Agreements
19
    Section 8.7
Notices
19
    Section 8.8
Successors and Assigns
19
    Section 8.9
Counterparts
19
    Section 8.10
Severability
19
    Section 8.11
Governing Law
19
    Section 8.12
Waiver of Jury Trial
19


 
ii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS

 
ANNEX
 
Annex 1            Form of Joinder Agreement


 




iii

--------------------------------------------------------------------------------





NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE ADMINISTRATIVE AGENT PURSUANT TO THIS AGREEMENT AND THE EXERCISE
OF ANY RIGHT OR REMEDY BY THE ADMINISTRATIVE AGENT HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT, DATED AS OF EVEN DATE HEREWITH (AS
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“INTERCREDITOR AGREEMENT”), BETWEEN GENERAL ELECTRIC CAPITAL CORPORATION, AS
FIRST LIEN AGENT, AND THE ADMINISTRATIVE AGENT, AS SECOND LIEN AGENT AND CERTAIN
OTHER PERSONS PARTY OR THAT MAY BECOME PARTY THERETO FROM TIME TO TIME. IN THE
EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION, THE RIGHTS OF THE ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT WITH THOSE OF THE FIRST LIEN AGENT UNDER THE INTERCREDITOR
AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, UNTIL THE PAYMENT-IN-FULL (AS
DEFINED IN THE INTERCREDITOR AGREEMENT) OF THE OBLIGATIONS UNDER THE FIRST LIEN
LOAN AGREEMENT, (A) ANY ASSIGNMENT OR TRANSFER OF COLLATERAL HEREUNDER TO THE
ADMINISTRATIVE AGENT SHALL BE SUBORDINATED TO THE LIEN OF THE FIRST LIEN AGENT
IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT, (B) ANY DELIVERY OF
ANY COLLATERAL OR ANY OTHER ITEM TO THE ADMINISTRATIVE AGENT REQUIRED HEREUNDER
SHALL BE TO THE FIRST LIEN AGENT, (C) ANY RIGHT OF THE ADMINISTRATIVE AGENT TO
REQUIRE A GRANTOR TO CAUSE THE ADMINISTRATIVE AGENT TO OBTAIN EXCLUSIVE CONTROL
OF ANY INVESTMENT PROPERTY, CONTROL OVER LETTER-OF-CREDIT RIGHTS, CONTROL OVER
ELECTRONIC CHATTEL PAPER, CONTROL OVER ANY DEPOSIT ACCOUNT, OR AN ASSIGNMENT OF
PROCEEDS WITH RESPECT TO A LETTER OF CREDIT, SHALL BE VESTED IN THE FIRST LIEN
AGENT (BUT SUBJECT TO THE RIGHT OF THE ADMINISTRATIVE AGENT TO ALSO HAVE CONTROL
OVER ANY DEPOSIT ACCOUNT, SUBJECT IN EACH SUCH CASE TO THE INTERCREDITOR
AGREEMENT) AND (D) ANY RIGHT OF THE ADMINISTRATIVE AGENT TO ASSERT ANY CLAIMS ON
BEHALF OF A GRANTOR, SOLELY TO THE EXTENT PROVIDED IN THE INTERCREDITOR
AGREEMENT, SHALL BE VESTED IN THE ADMINISTRATIVE AGENT.
 


 

--------------------------------------------------------------------------------



 
GUARANTY AND SECURITY AGREEMENT, dated as of May __, 2007, by The Bombay
Company, Inc. (the “Parent”) and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 8.6
(together with the Parent, the “Grantors”), in favor of GB Merchant Partners,
LLC, as administrative agent and collateral agent (in such capacity, together
with its successors and permitted assigns, the “Administrative Agent”) for the
Lenders and each other Secured Party (each as defined in the Loan Agreement
referred to below).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Second Lien Term Loan Agreement dated as of May 4, 2007
(as the same may be amended, restated, amended and restated, supplemented,
replaced or otherwise modified from time to time, the “Loan Agreement”) among
the Borrowers, the Lenders and the Administrative Agent, the Lenders have
severally agreed to make the Term Loan to the Borrowers upon the terms and
subject to the conditions set forth therein;
 
WHEREAS, each Grantor (only in its individual capacity as Guarantor, and not in
its capacity as a Borrower) has agreed to guaranty the Obligations (as defined
in the Loan Agreement) of the Borrowers;
 
WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the Term Loan pursuant to the Loan Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders making the
Term Loan pursuant to the Loan Agreement that the Grantors shall have executed
and delivered this Agreement to the Administrative Agent;
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Administrative Agent to enter into the Loan Agreement and to induce the Lenders
to make the Term Loan contemplated therein to the Borrowers thereunder, each
Grantor hereby agrees with the Administrative Agent as follows:
 
ARTICLE I  
 


 
DEFINED TERMS
 
Section 1.1  Definitions. (a) Capital terms used herein without definition are
used as defined in the Loan Agreement.
 
(b)  The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “account”, “account debtor”,
“chattel paper”, “commercial tort claim”, “documents”, “deposit account”,
“electronic chattel paper”, “equipment”, “fixtures” “general intangible”,
“goods”, “instruments”, “inventory”, “investment property”, “letter-of-credit
right”, “proceeds”, “record”, “securities account”, “security”, “software”,
“supporting obligation” and “tangible chattel paper”.
 
 

--------------------------------------------------------------------------------


(c)  The following terms shall have the following meanings:
 
“Agreement” means this Guaranty and Security Agreement.
 
“Collateral” has the meaning specified in Section 3.1.
 
“Excluded Deposit Account” means deposit accounts containing payroll
obligations, tax liabilities and third party funds and not funds related to the
Collateral.
 
“Excluded Property” means any Permit, license, contract, instrument or other
agreement held by any Grantor that prohibits or requires the consent of any
Person other than the Borrowers and their Affiliates as a condition to the
creation by such Grantor of a Lien thereon, or any Permit, lease, license
contract or other agreement held by any Grantor to the extent that any
Requirement of Law applicable thereto prohibits the creation of a Lien thereon,
but only to the extent, and for so long as, such prohibition is not terminated
or rendered unenforceable or otherwise deemed ineffective by the UCC or any
other Requirement of Law; provided, however, “Excluded Property” shall not
include any Lease or Leasehold or any proceeds, substitutions or replacements of
any Lease or Leasehold or Excluded Property (unless such proceeds, substitutions
or replacements would constitute Excluded Property).
 
“First Lien Agent” has the meaning set forth in the Intercreditor Agreement.
 
“Guaranteed Obligations” has the meaning set forth in Section 2.1.
 
“Guarantor” means each Grantor only in their capacity as Guarantors and not in
their capacities as Borrowers.
 
“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.
 
“Intercreditor Agreement” has the meaning set forth in the first page of this
Agreement.
 
“Lease” means any lease or other agreement, no matter how styled or structured,
pursuant to which any Borrower is entitled to the use or occupancy of any space.
 
“Leasehold” means any lease, leasehold estate or interest of any Borrower in
each of the properties at or upon which any such Borrower conducts business,
offers any inventory for sale, or maintains any of the Collateral, whether or
not for retail sale, together with the Borrower’s interest in any of the
improvements and fixtures located upon or appurtenant to each such estate or
interest, including, without limitation, any rights of any such Borrower to
payment, proceeds or value of any kind or nature realized upon the sale,
transfer or assignment of any such estate or interest, whether or not such sale,
assignment or transfer occurs during any case commenced under the Bankruptcy
Code.
 
“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
2

--------------------------------------------------------------------------------


“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments or promissory notes constituting Collateral and evidencing any
Indebtedness owed to such Grantor or other obligations, and any distribution of
property made on, in respect of or in exchange for the foregoing from time to
time, exceeding $100,000 in the aggregate including all Indebtedness described
on Schedule I of the Perfection Certificate issued by the obligors named
therein.
 
“Security Cash Collateral Account” means a Cash Collateral Account.
 
“Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the Parent.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of the Administrative Agent’s or any other
Secured Party’s security interest in any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than the State of New York, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of the definitions related to or otherwise used in
such provisions.
 
Section 1.2  Certain Other Terms. (a) The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.
The terms “herein”, “hereof” and similar terms refer to this Agreement as a
whole and not to any particular Article, Section or clause in this Agreement.
References herein to an Annex, Article, Section or clause refer to the
appropriate Annex to, or Article, Section or clause in this Agreement. Where the
context requires, provisions relating to any Collateral when used in relation to
a Grantor shall refer to such Grantor’s Collateral or any relevant part thereof.
 
(b)  Section 1.5 (Interpretation) of the Loan Agreement is applicable to this
Agreement as and to the extent set forth therein.
 
ARTICLE II  
 
 
GUARANTY
 
Section 2.1  Guaranty. To induce the Lenders to make the Loans, each Guarantor
hereby, jointly and severally, absolutely, unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, the full and punctual
payment when due, whether at stated maturity or earlier, by reason of
acceleration, mandatory prepayment or otherwise in accordance with any Loan
Document, of all the Obligations of the Borrowers (including Bombay Canada)
whether existing on the date hereof or hereinafter incurred or created (other
than, in the case of the Guarantors that are Borrowers, the Obligations owing by
it in its capacity as a Borrower) (the “Guaranteed Obligations”). This Guaranty
by each Guarantor hereunder constitutes a guaranty of payment and not of
collection.
 
Section 2.2  Limitation of Guaranty. Any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount for which any Subsidiary Guarantor shall be liable hereunder shall not
exceed the maximum amount for which such Subsidiary Guarantor can be liable
without rendering this Guaranty or any other Loan Document, as it relates to
such Subsidiary Guarantor, subject to avoidance under applicable Requirements of
Law relating to fraudulent conveyance or fraudulent
 
3

--------------------------------------------------------------------------------


transfer (including the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act and Section 548 of title 11 of the United States Code or
any applicable provisions of comparable Requirements of Law) (collectively,
“Fraudulent Transfer Laws”). Any analysis of the provisions of this Guaranty for
purposes of Fraudulent Transfer Laws shall take into account the right of
contribution established in Section 2.3 and, for purposes of such analysis, give
effect to any discharge of intercompany debt as a result of any payment made
under the Guaranty.
 
Section 2.3  Contribution. To the extent that any Subsidiary Guarantor shall be
required hereunder to pay any portion of any Guaranteed Obligation exceeding the
greater of (a) the amount of the economic benefit actually received by such
Subsidiary Guarantor from the Term Loan and other Obligations and (b) the amount
such Subsidiary Guarantor would otherwise have paid if such Subsidiary Guarantor
had paid the aggregate amount of the Guaranteed Obligations (excluding the
amount thereof repaid by the Borrowers) in the same proportion as such
Subsidiary Guarantor’s net worth on the date enforcement is sought hereunder
bears to the aggregate net worth of all the Subsidiary Guarantors on such date,
then such Subsidiary Guarantor shall be reimbursed by such other Subsidiary
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Subsidiary Guarantors on such date.
 
Section 2.4  Authorization; Other Agreements. The Secured Parties are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:
 
(a)  (i) modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;
 
(b)  apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;
 
(c)  refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;
 
(d)  (i) Sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, surrender, affect,
impair or otherwise alter or release any Collateral for any Guaranteed
Obligation or any other guaranty therefor in any manner, (ii) receive, take and
hold additional Collateral to secure any Guaranteed Obligation, (iii) add,
release or substitute any one or more other Guarantors, makers or endorsers of
any Guaranteed Obligation or any part thereof and (iv) otherwise deal in any
manner with the Borrowers and any other Guarantor, maker or endorser of any
Guaranteed Obligation or any part thereof; and
 
(e)  settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.
 
Section 2.5  Guaranty Absolute and Unconditional. Each Guarantor hereby waives
and agrees not to assert any defense, whether arising in connection with or in
respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guaranty are irrevocable, absolute and unconditional and
shall not be discharged as a result of or
 
4

--------------------------------------------------------------------------------


otherwise affected by any of the following (which may not be pleaded and
evidence of which may not be introduced in any proceeding with respect to this
Guaranty, in each case except as otherwise agreed in writing by the
Administrative Agent):
 
(a)  the invalidity or unenforceability of any obligation of the Borrowers or
any other Guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Guaranteed Obligation or any part
thereof, or the lack of perfection or continuing perfection or failure of
priority of any security for the Guaranteed Obligations or any part thereof;
 
(b)  the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from the Borrowers or any other Guarantor or other action to
enforce the same or (ii) any action to enforce any Loan Document or any Lien
thereunder;
 
(c)  the failure by any Person to take any steps to perfect and maintain any
Lien on, or to preserve any rights with respect to, any Collateral;
 
(d)  any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation or dissolution by or against the Borrowers, any other
Guarantor or any of the Borrowers’ other Subsidiaries or any procedure,
agreement, order, stipulation, election, action or omission thereunder,
including any discharge or disallowance of, or bar or stay against collecting,
any Guaranteed Obligation (or any interest thereon) in or as a result of any
such proceeding;
 
(e)  any foreclosure, whether or not through judicial sale, and any other Sale
of any Collateral or any election following the occurrence of an Event of
Default by any Secured Party to proceed separately against any Collateral in
accordance with such Secured Party’s rights under any applicable Requirement of
Law; or
 
(f)  any other defense, setoff, counterclaim or any other circumstance that
might otherwise constitute a legal or equitable discharge of the Borrowers, any
other Guarantor or any of the Borrowers’ other Subsidiaries, in each case other
than the payment in full of the Guaranteed Obligations.
 
Section 2.6  Waivers. Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest, (b) any notice of acceptance, (c)
any presentment, demand, protest or further notice or other requirements of any
kind with respect to any Guaranteed Obligation (including any accrued but unpaid
interest thereon) becoming immediately due and payable and (d) any other notice
in respect of any Guaranteed Obligation or any part thereof, and any defense
arising by reason of any disability or other defense of the Borrowers or any
other Guarantor. Each Guarantor further unconditionally and irrevocably agrees
not to (x) enforce or otherwise exercise any right of subrogation or any right
of reimbursement or contribution or similar right against the Borrowers or any
other Guarantor by reason of any Loan Document or any payment made thereunder or
(y) assert any claim, defense, setoff or counterclaim it may have against any
other Loan Party or set off any of its obligations to such other Loan Party
against obligations of such Loan Party to such Guarantor. No obligation of any
Guarantor hereunder shall be discharged other than by complete performance.
 
5

--------------------------------------------------------------------------------


Section 2.7  Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of the Borrowers, each other
Guarantor and any other guarantor, maker or endorser of any Guaranteed
Obligation or any part thereof, and of all other circumstances bearing upon the
risk of nonpayment of any Guaranteed Obligation or any part thereof that
diligent inquiry would reveal, and each Guarantor hereby agrees that no Secured
Party shall have any duty to advise any Guarantor of information known to it
regarding such condition or any such circumstances. In the event any Secured
Party, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any Guarantor, such Secured Party shall be under
no obligation to (a) undertake any investigation not a part of its regular
business routine, (b) disclose any information that such Secured Party, pursuant
to accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) make any future disclosures of such information or
any other information to any Guarantor.
 
ARTICLE III  
 
GRANT OF SECURITY INTEREST
 
Section 3.1  Collateral. For the purposes of this Agreement, all personal
property, tangible and intangible, now owned or at any time hereafter acquired
by a Grantor or in which a Grantor now has or at any time in the future may
acquire any right, title or interests is collectively referred to as the
“Collateral”, which term shall include, without limitation, all of the
following:
 
(a)  all accounts;
 
(b)  all inventory, equipment and other goods;
 
(c)  all fixtures;
 
(d)  all documents;
 
(e)  all general intangibles;
 
(f)  all securities accounts and deposit accounts (other than Excluded Deposit
Accounts), including Store Accounts, Concentration Accounts, the Cash Collateral
Account and all deposits and credits therein;
 
(g)  all investment property;
 
(h)  all software;
 
(i)  all letters of credit, letter-of-credit rights, instruments, promissory
notes, drafts and chattel paper (including electronic chattel paper and tangible
chattel paper);
 
(j)  all supporting obligations with respect to any of the foregoing;
 
(k)  all books, records, and information relating to any of the foregoing and/or
to the operation of any Grantor’s business, and all rights of access to such
books,
 
6

--------------------------------------------------------------------------------


records, and information, and all property in which such books, records, and
information are stored, recorded and maintained;
 
(l)  all commercial tort claims;
 
(m)  all money or other assets of such Grantor, including without limitation all
money and assets of such Grantor held by any Secured Party or by the First Lien
Agent for the benefit of the Secured Parties, including all property of every
description, in the custody of or in transit to such Secured Party for any
purpose, including safekeeping, collection or pledge, for the account of such
Grantor or as to which such Grantor may have any right or power, including but
not limited to cash;
 
(n)  all Leases and Leaseholds; and
 
(o)  to the extent not otherwise included, all proceeds of the foregoing
including the proceeds of insurance, all property or money resulting from the
Sale of any of the foregoing and all other rights to payment not included in the
foregoing;
 
provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
hereof to constitute Collateral.
 
Section 3.2  Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations of
such Grantor (the “Secured Obligations”), hereby mortgages, pledges and
hypothecates to the Administrative Agent for the benefit of the Secured Parties,
and grants to the Administrative Agent for the benefit of the Secured Parties a
Lien on and security interest in, all of its right, title and interest in, to
and under the Collateral of such Grantor; provided, however, that, if and when
any property that at any time constituted Excluded Property becomes Collateral,
the Administrative Agent shall have, and at all times from and after the date
hereof be deemed to have had, a security interest in such property.
 
ARTICLE IV  
 
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and the Administrative Agent to enter into the Loan
Documents, each Grantor hereby represents and warrants, in all material
respects, to each of the following to the Administrative Agent, the Lenders and
the other Secured Parties:
 
Section 4.1  Title; No Other Liens. Such Grantor (a) is the record and
beneficial owner of the Collateral pledged by it hereunder constituting
instruments and investment property and (b) has rights in or the power to
transfer each other item of Collateral in which a Lien is granted by it
hereunder, free and clear of any other Lien (except for Permitted Liens).
 
Section 4.2  Perfection and Priority. The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected security interest in
favor of the Administrative Agent in all Collateral subject, for the following
Collateral, to the occurrence of the following: (i) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filings and other actions
specified in Section 12 of the Perfection Certificate (which, in the case of all
filings and
 
7

--------------------------------------------------------------------------------


other documents referred to on such Perfection Certificate, have been delivered
to the Administrative Agent in completed and duly authorized form), (ii) with
respect to any deposit account, the execution of Control Agreements, (iii)  in
the case of electronic chattel paper, the completion of all steps necessary to
grant control to the Administrative Agent over such electronic chattel paper,
and (iv) in the case of Leases and Leaseholds compliance with applicable state
law for the perfection of such Lien. Such security interest shall be prior to
all other Liens on the Collateral except for Permitted Liens (as defined in the
Loan Agreement) having priority over the Administrative Agent’s Lien by
operation of law or unless otherwise permitted by any Loan Document upon (i) in
the case of all Pledged Debt Instruments, the delivery thereof to the
Administrative Agent of such Pledged Debt Instruments consisting of instruments,
properly endorsed for transfer to the Administrative Agent or in blank, (ii) in
the case of all other instruments and tangible chattel paper that are not
Pledged Debt Instruments, the delivery thereof to the Administrative Agent of
such instruments and tangible chattel paper. Except as set forth in this
Section 4.2, all actions by each Grantor necessary or desirable to protect and
perfect the Lien granted hereunder on the Collateral have been duly taken; it
being understood that Administrative Agent will not seek to perfect its Lien in
Leases and Leaseholds absent the occurrence of an Event of Default and,
following the occurrence and during the continuance of an Event of Default, and
________ requested by the Administrative Agent, Borrowers shall endeavor to take
such action as may reasonably be necessary to perfect the Administrative Agent’s
Lien in Leases and Leaseholds.
 
Section 4.3  Reserved.
 
Section 4.4  Pledged Debt Instruments. As of the Closing Date, all Pledged Debt
Instruments, if any, to the extent they exceed $100,000 in the aggregate, have
been delivered to the Agent.
 
Section 4.5  Instruments and Tangible Chattel Paper Formerly Accounts. No amount
payable to such Grantor under or in connection with any account is evidenced by
any instrument or tangible chattel paper that has not been delivered to the
First Lien Agent], properly endorsed for transfer, to the extent delivery is
required by Section 5.4(a).
 
Section 4.6  Commercial Tort Claims. The only commercial tort claims of any
Grantor existing on the date hereof and constituting Collateral (regardless of
whether the amount, defendant or other material facts can be determined and
regardless of whether such commercial tort claim has been asserted, threatened
or has otherwise been made known to the obligee thereof or whether litigation
has been commenced for such claims) are those listed on the Perfection
Certificate, which sets forth such information separately for each Grantor.
 
Section 4.7  Enforcement. No Permit, notice to or filing with any Governmental
Authority or any other Person or any consent from any Person is required for the
exercise by the Administrative Agent of its rights provided for in this
Agreement or the enforcement of remedies in respect of the Collateral pursuant
to this Agreement, including the transfer of any Collateral, except any
approvals that may be required to be obtained from any bailees or landlords to
collect the Collateral.
 
Section 4.8  Representations and Warranties of the Loan Agreement. The
representations and warranties as to such Grantor and its Subsidiaries made by
the Borrowers in
 
8

--------------------------------------------------------------------------------


Article IV of the Loan Agreement are true and correct in all material respects
on each date as required by Section 3.2(b) of the Loan Agreement.
 
  ARTICLE V  
 


COVENANTS
 
Each Grantor agrees with the Administrative Agent to the following, as long as
any Obligation remains outstanding and, in each case, unless the Required
Lenders otherwise consent in writing:
 
Section 5.1  Maintenance of Perfected Security Interest; Further Documentation
and Consents. (a) Generally. Such Grantor shall (i) not use or permit any
Collateral to be used unlawfully or in violation of any provision of any Loan
Document, any material Requirement of Law or any policy of insurance covering
the Collateral and (ii) not enter into any Contractual Obligation or undertaking
restricting the right or ability of such Grantor or the Administrative Agent to
Sell any Collateral (except for those set forth in the Loan Documents and the
First Lien Loan Documents).
 
(b)  Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest and such priority against
the claims and demands of all Persons.
 
(c)  At any time and from time to time, upon the written request of the
Administrative Agent, such Grantor shall, for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, (i) promptly and duly execute and deliver, and have recorded,
such further documents, including an authorization to file (or, as applicable,
the filing) of any financing statement or amendment under the UCC (or other
filings under similar Requirements of Law) in effect in any jurisdiction with
respect to the security interest created hereby and (ii) take such further
action as the Administrative Agent may reasonably request, including (A) using
its reasonable commercial efforts to secure all approvals necessary or
appropriate for the assignment to or for the benefit of the Administrative Agent
of any Contractual Obligation, held by such Grantor and to enforce the security
interests granted hereunder and (B) executing and delivering any Control
Agreements in form and substance acceptable to the Administrative Agent with
respect to deposit accounts and securities accounts required by the Loan
Agreement.
 
(d) Such Grantor shall not authorize or permit any assignment, pledge, Lien,
security interest, encumbrance, restriction or any hypothecation of any Lease or
Leasehold, except as shall be permitted under the Loan Agreement.
 
Section 5.2  Pledged Debt Instruments. (a) Delivery of Pledged Debt Instruments.
Such Grantor shall deliver to the Administrative Agent, in suitable form for
transfer and in form and substance satisfactory to the Administrative Agent, all
Pledged Debt Instruments to the extent they exceed $100,000 in the aggregate.
 
(b)  Event of Default. During the continuance of an Event of Default, the
Administrative Agent shall have the right, at any time in its discretion and
without notice 
 
9

--------------------------------------------------------------------------------


to the Grantor, to exchange any Pledged Debt Instrument for instruments of
smaller or larger denominations.
 
(c)  Cash Distributions with respect to Pledged Debt Instrument. Except as
provided in Article VI, such Grantor shall be entitled to receive all cash
distributions paid in respect of the Pledged Debt Instruments.
 
Section 5.3  Accounts. (a) Such Grantor shall not, other than in the ordinary
course of business, (i) grant any extension of the time of payment of any
account, (ii) compromise or settle any account for less than the full amount
thereof, (iii) release, wholly or partially, any Person liable for the payment
of any account, (iv) allow any credit or discount on any account or (v) amend,
supplement or modify any account in any manner that could adversely affect the
value thereof.
 
(b)  The Administrative Agent shall have the right to make test verifications of
the Accounts in any manner and through any medium that it reasonably considers
advisable, and such Grantor shall furnish all such assistance and information as
the Administrative Agent may reasonably require in connection therewith. At any
time and from time to time, upon the Administrative Agent’s request, such
Grantor shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
accounts; provided, however, that unless a Default shall be continuing, the
Administrative Agent shall request no more than two such reports during any
calendar year.
 
Section 5.4  Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper. (a)
If any amount in excess of $100,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an instrument
or tangible chattel paper other than such instrument delivered in accordance
with Section 5.2(a) and in the possession of the Administrative Agent, such
Grantor shall mark all such instruments and tangible chattel paper with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of GB Merchant Partners, LLC, as
Administrative Agent” and, at the request of the Administrative Agent, shall
immediately deliver such instrument or tangible chattel paper to the
Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent.
 
(b)  Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property or deposit account
to any Person other than the Administrative Agent, except as otherwise
contemplated by the Intercreditor Agreement.
 
(c)  If any amount in excess of $100,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by electronic
chattel paper, such Grantor shall take all steps necessary to grant the
Administrative Agent control of all such electronic chattel paper for the
purposes of Section 9-105 of the UCC (or any similar section under any
equivalent UCC) and all "transferable records" as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.
 
Section 5.5  Notices. Such Grantor shall promptly notify the Administrative
Agent in writing of its acquisition of any interest hereafter in property
constituting Collateral
 
10

--------------------------------------------------------------------------------


that is of a type where a security interest or lien must be or may be
registered, recorded or filed under, or notice thereof given under, any federal
statute or regulation.
 
Section 5.6  Notice of Commercial Tort Claims. Such Grantor agrees that, if it
shall acquire any interest in any commercial tort claim that constitutes
Collateral (whether from another Person or because such commercial tort claim
shall have come into existence constituting Collateral), (i) such Grantor shall,
immediately upon such acquisition, deliver to the Administrative Agent, in each
case in form and substance satisfactory to the Administrative Agent, a notice of
the existence and nature of such commercial tort claim and a supplement to
Schedule 9 of the Perfection Certificate containing a specific description of
such commercial tort claim, (ii) Section 3.1 shall apply to such commercial tort
claim and (iii) such Grantor shall execute and deliver to the Administrative
Agent, in each case in form and substance satisfactory to the Administrative
Agent, any document, and take all other action, deemed by the Administrative
Agent to be reasonably necessary or appropriate for the Administrative Agent to
obtain, on behalf of the Lenders, a perfected security interest having at least
the priority set forth in Section 4.2 in all such commercial tort claims. Any
supplement to Schedule 9 of the Perfection Certificate delivered pursuant to
this Section 5.6 shall, after the receipt thereof by the Administrative Agent,
become part of the Perfection Certificate for all purposes hereunder other than
in respect of representations and warranties made prior to the date of such
receipt.
 
Section 5.7  Compliance with Loan Agreement. Such Grantor agrees to comply with
all covenants and other provisions applicable to it under the Loan Agreement,
including Sections 2.17, 10.3 and 10.4 of the Loan Agreement and agrees to the
same submission to jurisdiction as that agreed to by the Borrowers in the Loan
Agreement.
 
ARTICLE VI  
 


 
REMEDIAL PROVISIONS
 
Section 6.1  UCC and Other Remedies. (a) UCC Remedies. During the continuance of
an Event of Default, the Administrative Agent may exercise, in addition to all
other rights and remedies granted to it in this Agreement and in any other
instrument or agreement securing, evidencing or relating to any Secured
Obligation, all rights and remedies of a secured party under the UCC or any
other applicable law.
 
(b)  Disposition of Collateral. Without limiting the generality of the
foregoing, the Administrative Agent may, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), during the continuance of any Event of Default (personally or
through its agents or attorneys), (i) enter upon the premises where any
Collateral is located, without any obligation to pay rent, through self-help,
without judicial process, without first obtaining a final judgment or giving any
Grantor or any other Person notice or opportunity for a hearing on the
Administrative Agent's claim or action, (ii) collect, receive, appropriate and
realize upon any Collateral and (iii) Sell, grant option or options to purchase
and deliver any Collateral (enter into Contractual Obligations to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on
 
11

--------------------------------------------------------------------------------


credit or for future delivery without assumption of any credit risk. The
Administrative Agent shall have the right, upon any such public sale or sales
and, to the extent permitted by the UCC and other applicable Requirements of
Law, upon any such private sale, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption of any Grantor,
which right or equity is hereby waived and released.
 
(c)  Management of the Collateral. Each Grantor further agrees, that, during the
continuance of any Event of Default, (i) at the Administrative Agent’s request,
it shall assemble the Collateral and make it available to the Administrative
Agent at places that the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere, (ii) without limiting the foregoing,
the Administrative Agent also has the right to require that each Grantor store
and keep any Collateral pending further action by the Administrative Agent and,
while any such Collateral is so stored or kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain such Collateral in good condition, (iii) until the Administrative
Agent is able to Sell any Collateral, the Administrative Agent shall have the
right to hold or use such Collateral to the extent that it deems appropriate for
the purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent and (iv) the Administrative Agent
may, if it so elects, seek the appointment of a receiver or keeper to take
possession of any Collateral and to enforce any of the Administrative Agent's
remedies (for the benefit of the Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment. The
Administrative Agent shall not have any obligation to any Grantor to maintain or
preserve the rights of any Grantor as against third parties with respect to any
Collateral while such Collateral is in the possession of the Administrative
Agent.
 
(d)  Application of Proceeds. The Administrative Agent shall apply the cash
proceeds of any action taken by it pursuant to this Section 6.1, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and any
other Secured Party hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, as
set forth in the Loan Agreement, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
Requirement of Law, need the Administrative Agent account for the surplus, if
any, to any Grantor.
 
(e)  Direct Obligation. Neither the Administrative Agent nor any other Secured
Party shall be required to make any demand upon, or pursue or exhaust any right
or remedy against, any Grantor, any other Loan Party or any other Person with
respect to the payment of the Obligations or to pursue or exhaust any right or
remedy with respect to any Collateral therefor or any direct or indirect
guaranty thereof. All of the rights and remedies of the Administrative Agent and
any other Secured Party under any Loan Document shall be cumulative, may be
exercised individually or concurrently and not exclusive of any other rights or
remedies provided by any Requirement of Law. To the extent it may lawfully do
so, each Grantor absolutely and irrevocably waives and relinquishes the benefit
and advantage of, and covenants not to assert against the Administrative Agent
or any Lender, any valuation, stay, appraisement, extension, redemption or
similar laws and any and all rights or defenses it may have as a surety, now or
hereafter existing, arising out of the exercise by them of any rights hereunder.
If any notice of a proposed sale or other disposition of any Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.
 
12

--------------------------------------------------------------------------------


              

(f)  Commercially Reasonable. To the extent that applicable Requirements of Law
impose duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is not
commercially unreasonable for the Administrative Agent to do any of the
following:
 
(i)  fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by the Administrative Agent to prepare any Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;
 
(ii)  fail to obtain Permits, or other consents, for access to any Collateral to
Sell or for the collection or Sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;
 
(iii)  fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;
 
(iv)  advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;
 
(v)  exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature or, to the extent deemed appropriate by the
Administrative Agent, obtain the services of other brokers, investment bankers,
consultants and other professionals to assist the Administrative Agent in the
collection or disposition of any Collateral, or utilize Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capacity of doing so, or that match buyers and sellers
of assets to dispose of any Collateral;
 
(vi)  dispose of assets in wholesale rather than retail markets;
 
(vii)  disclaim disposition warranties, such as title, possession or quiet
enjoyment; or
 
(viii)  purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of any Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of any Collateral.
 
Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this
 
13

--------------------------------------------------------------------------------


Section 6.1. Without limitation upon the foregoing, nothing contained in this
Section 6.1 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Agreement or by applicable Requirements of Law in the absence of
this Section 6.1.
 
Section 6.2  Accounts and Payments in Respect of General Intangibles. (a) In
addition to, and not in substitution for, any similar requirement in the Loan
Agreement, if required by the Administrative Agent at any time during the
continuance of an Event of Default, any payment of accounts or payment in
respect of general intangibles constituting Collateral, when collected by any
Grantor, shall be promptly (and, in any event, within 2 Business Days) deposited
by such Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent, in a Security Cash Collateral Account, subject to
withdrawal by the Administrative Agent as provided in Section 6.4. Until so
turned over, such payment shall be held by such Grantor in trust for the
Administrative Agent, segregated from other funds of such Grantor. Each such
deposit of proceeds of accounts and payments in respect of general intangibles
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.
 
(b)  At any time during the continuance of an Event of Default:
 
(i)  each Grantor shall, upon the Administrative Agent’s request, deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the Contractual Obligations and transactions that gave rise to any account
or any payment in respect of general intangibles, including all original orders,
invoices and shipping receipts and notify account debtors that the accounts or
general intangibles have been collaterally assigned to the Administrative Agent
and that payments in respect thereof shall be made directly to the
Administrative Agent;
 
(ii)  the Administrative Agent may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its accounts or amounts due under general intangibles or any
thereof and, in its own name or in the name of others, communicate with account
debtors to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any account or amounts due under any general
intangible. In addition, the Administrative Agent may at any time enforce such
Grantor’s rights against such account debtors and obligors of general
intangibles; and
 
(iii)  each Grantor shall take all actions, deliver all documents and provide
all information necessary or reasonably requested by the Administrative Agent to
ensure any Internet Domain Name is registered.
 
(c)  Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of
 
14

--------------------------------------------------------------------------------


any payment received by it or as to the sufficiency of any performance by any
party thereunder, to present or file any claim, to take any action to enforce
any performance or to collect the payment of any amounts that may have been
assigned to it or to which it may be entitled at any time or times.
 
Section 6.3  Pledged Debt Instrument. Each Grantor hereby expressly irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Debt Instrument pledged hereunder by such Grantor to
(i) comply with any instruction received by it from the Administrative Agent in
writing that states that an Event of Default is continuing and is otherwise in
accordance with the terms of this Agreement and each Grantor agrees that such
issuer shall be fully protected from Liabilities to such Grantor in so complying
and (ii) unless otherwise expressly permitted hereby, make any payment with
respect to the Pledged Debt Instrument directly to the Administrative Agent.
 
Section 6.4  Proceeds to be Turned over to and Held by Administrative Agent.
Unless otherwise expressly provided in the Loan Agreement or this Security
Agreement, upon an Event of Default all proceeds of any Collateral received by
any Grantor hereunder in cash or Cash Equivalents shall be held by such Grantor
in trust for the Administrative Agent and the other Secured Parties, segregated
from other funds of such Grantor, and shall, promptly upon receipt by any
Grantor, be turned over to the Administrative Agent in the exact form received
(with any necessary endorsement). All such proceeds of Collateral and any other
proceeds of any Collateral received by the Administrative Agent in cash or Cash
Equivalents shall be held by the Administrative Agent in a Security Cash
Collateral Account. All proceeds being held by the Administrative Agent in a
Security Cash Collateral Account (or by such Grantor in trust for the
Administrative Agent) shall continue to be held as collateral security for the
Secured Obligations and shall not constitute payment thereof until applied as
provided in the Loan Agreement. The proceeding provisions of this Section are
subject to the Intercreditor Agreement, and in the event of any conflict the
provisions of the Intercreditor Agreement shall control.
 
Section 6.5  Reserved
 
Section 6.6  Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the fees and disbursements of any attorney
employed by the Administrative Agent or any other Secured Party to collect such
deficiency.
 
ARTICLE VII  
 


 
THE ADMINISTRATIVE AGENT
 
Section 7.1  Administrative Agent’s Appointment as Attorney-in-Fact. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any Related Person thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of the Loan Documents, to, during the
continuance of an Event of Default, take any appropriate action and to execute
any document or instrument that may be necessary or desirable to accomplish the
purposes of the Loan Documents, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent and its Related
Persons the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any of the following when an Event of Default
shall be continuing:
 
15

--------------------------------------------------------------------------------


(i)  in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any such
moneys due under any account or general intangible or with respect to any other
Collateral whenever payable;
 
(ii)  in the case of any Intellectual Property owned by or licensed to the
Grantors, execute, deliver and have recorded any document that the
Administrative Agent may request to evidence, effect, publicize or record the
Administrative Agent’s license or security interest in such Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby;
 
(iii)  pay or discharge taxes and Liens levied or placed on or threatened
against any Collateral, effect any repair or pay any insurance called for by the
terms of the Loan Agreement (including all or any part of the premiums therefor
and the costs thereof);
 
(iv)  execute, in connection with any Sale provided for in Section 6.1 or
Section 6.5, any document to effect or otherwise necessary or appropriate to
evidence the Sale of any Collateral; or
 
(v)  (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, and collect and receive payment of and receipt for, any moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral, (C) sign and indorse any invoice, freight or
express bill, bill of lading, storage or warehouse receipt, draft against
debtors, assignment, verification, notice and other document in connection with
any Collateral, (D) commence and prosecute any suit, action or proceeding at law
or in equity in any court of competent jurisdiction to collect any Collateral
and to enforce any other right in respect of any Collateral, (E) defend any
actions, suits, proceedings, audits, claims, demands, orders or disputes brought
against such Grantor with respect to any Collateral, (F) settle, compromise or
adjust any such actions, suits, proceedings, audits, claims, demands, orders or
disputes and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate, (G) sub-license any Intellectual
Property owned by the Grantors or any IP Licenses of the Grantors throughout the
world on such terms and conditions set forth in Section 6.21 of the Loan
Agreement and in such manner as the Administrative Agent shall in its sole
discretion determine, including the execution and filing of any document
necessary to effectuate or record such license and (H) generally, Sell, grant a
Lien on, make any Contractual Obligation with respect to and otherwise deal
with, any Collateral as fully and completely as though the Administrative Agent
were the absolute owner thereof for all purposes and do, at the Administrative
Agent’s option, at any time or from time to time, all acts and things that the
Administrative Agent deems necessary to protect, preserve or realize upon any
Collateral and the Secured Parties’ security interests therein and to effect the
intent of the Loan Documents, all as fully and effectively as such Grantor might
do.
 
16

--------------------------------------------------------------------------------


(b)  If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such Contractual Obligation.
 
(c)  The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate set forth in Section 2.6 of the Loan Agreement, from the date
of payment by the Administrative Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Administrative Agent on demand.
 
(d)  Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
 
Section 7.2  Authorization to File Financing Statements. Each Grantor authorizes
the Administrative Agent and its Related Persons, at any time and from time to
time, to file or record financing statements, amendments thereto, and other
filing or recording documents or instruments with respect to any Collateral in
such form and in such offices as the Administrative Agent reasonably determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement. A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction. Such Grantor also hereby
ratifies its authorization for the Administrative Agent to have filed any
initial financing statement or amendment thereto under the UCC (or other similar
laws) in effect in any jurisdiction if filed prior to the date hereof.
 
Section 7.3  Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Loan Agreement and by such other agreements
with respect thereto as may exist from time to time among them, but, as between
the Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation or entitlement to make any inquiry respecting such
authority.
 
Section 7.4  Duty; Obligations and Liabilities. (a) Duty of Administrative
Agent. The Administrative Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. The powers conferred on the Administrative
Agent hereunder are solely to protect the Administrative Agent’s interest in the
Collateral and shall not impose any duty upon the Administrative Agent to
exercise any such powers. The Administrative Agent shall be accountable only for
amounts that it receives as a result of the exercise of such powers, and neither
it nor any of its Related Persons shall be responsible to any Grantor for any
act or failure to act hereunder, except for their own gross negligence or
willful misconduct as finally
 
17

--------------------------------------------------------------------------------


determined by a court of competent jurisdiction. In addition, the Administrative
Agent shall not be liable or responsible for any loss or damage to any
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehousemen, carrier, forwarding agency, consignee or other
bailee if such Person has been selected by the Administrative Agent in good
faith.
 
(b)  Obligations and Liabilities with respect to Collateral. No Secured Party
and no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on the Administrative Agent
hereunder shall not impose any duty upon any other Secured Party to exercise any
such powers. The other Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.
 
ARTICLE VIII  
 


 
MISCELLANEOUS
 
Section 8.1  Reinstatement. Each Grantor agrees that, if any payment made by any
Loan Party or other Person and applied to the Secured Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of any Collateral are required to be returned by any Secured Party to such Loan
Party, its estate, trustee, receiver or any other party, including any Grantor,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, any Lien or other Collateral
securing such liability shall be and remain in full force and effect, as fully
as if such payment had never been made. If, prior to any of the foregoing, (a)
any Lien or other Collateral securing such Grantor’s liability hereunder shall
have been released or terminated by virtue of the foregoing or (b) any provision
of the Guaranty hereunder shall have been terminated, cancelled or surrendered,
such Lien, other Collateral or provision shall be reinstated in full force and
effect and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Grantor in respect of any Lien or other Collateral securing such obligation
or the amount of such payment.
 
Section 8.2  Release of Collateral. (a) At the time provided in clause (b)(ii)
of Section 9.10 of the Loan Agreement, the Collateral shall be released from the
Lien created hereby and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. Each Grantor is hereby authorized to file UCC amendments
at such time evidencing the termination of the Liens so released. At the request
of any Grantor following any such termination, the Administrative Agent shall
deliver to such Grantor any Collateral of such Grantor held by the
Administrative Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.
 
(b)  If the Administrative Agent shall be directed or permitted pursuant to
clause (i) or (ii) of Section 9.10(b) of the Loan Agreement to release any Lien
or any Collateral, such Collateral shall be released from the Lien created
hereby to the extent provided under, and subject to the terms and conditions set
forth in, such clauses (i) and (ii). In
 
18

--------------------------------------------------------------------------------


connection therewith, the Administrative Agent, at the request of any Grantor,
shall execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such release.
 
(c)  At the time provided in Section 9.10(a) of the Loan Agreement and at the
request of the Borrower, a Grantor shall be released from its obligations
hereunder in the event that all the Securities of such Grantor shall be Sold to
any Person that is not an Affiliate of any Borrower and the Subsidiaries of any
Borrower in a transaction permitted by the Loan Documents.
 
Section 8.3  Independent Obligations. The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations of the other Grantors. If any Secured Obligation or Guaranteed
Obligation is not paid when due, or upon any Event of Default, the
Administrative Agent may, at its sole election, proceed directly and at once,
without notice, against any Grantor and any Collateral to collect and recover
the full amount of any Secured Obligation or Guaranteed Obligation then due,
without first proceeding against any other Grantor, any other Loan Party or any
other Collateral and without first joining any other Grantor or any other Loan
Party in any proceeding.
 
Section 8.4  No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.5), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.
 
Section 8.5  Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Loan Agreement; provided, however, that the
annex to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Joinder Agreements, in
substantially the form of Annex 1, duly executed by the Administrative Agent and
each Grantor directly affected thereby.
 
Section 8.6  Additional Grantors; Joinder Agreements. If, at the option of any
Borrower or as required pursuant to Section 6.11 of the Loan Agreement, such
Borrower shall cause a Subsidiary that is not a Grantor to become a Grantor
hereunder, such Subsidiary shall execute and deliver to the Administrative Agent
a Joinder Agreement substantially in the form of Annex 1 and shall thereafter
for all purposes be a party hereto and have the same rights, benefits and
obligations as a Grantor party hereto on the Closing Date.
 
Section 8.7  Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.11 of the Loan Agreement; provided, however, that any
such notice, request or demand to or upon any Grantor shall be addressed to the
Borrower’s notice address set forth in such Section 10.11.
 
19

--------------------------------------------------------------------------------


Section 8.8  Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.
 
Section 8.9  Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 
Section 8.10  Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.
 
Section 8.11  Governing Law. This Agreement and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
 
Section 8.12  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12 
 
SIGNATURE PAGES FOLLOW
 


 
20

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.
 
                    THE BOMBAY COMPANY, INC.
 
                    as Grantor
 

 
                    By:
 ____________________________  

                                        Name:
                                        Title:
 
                    BBA HOLDINGS, LLC
 
                    as Grantor
 

 
                    By:
 ____________________________  

                                        Name:
                                        Title:
 
                    BOMBAY INTERNATIONAL, INC.
 
                    as Grantor
 

 
                    By:
 _____________________________  

                                                    Name:
                                                    Title:
 
                    THE BOMBAY FURNITURE COMPANY, INC.
 
                    as Grantor
 

 
                    By:
 _____________________________  

                                                     Name:
                                                    Title:
 


 
ACCEPTED AND AGREED
 
as of the date first above written:
 
GB MERCHANT PARTNERS, LLC
 
as Administrative Agent and Collateral Agent
 

--------------------------------------------------------------------------------


By:
 ____________________________________  

Name:
Title:



--------------------------------------------------------------------------------



ANNEX 1
TO
GUARANTY AND SECURITY AGREEMENT


 
FORM OF JOINDER AGREEMENT
 
This JOINDER AGREEMENT, dated as of ______________ __, 20__, is delivered
pursuant to Section 8.6 of the Guaranty and Security Agreement, dated as of May
___, 2007, by The Bombay Company, Inc. (the “Parent”) and the Affiliates of the
Parent from time to time party thereto as Grantors in favor of GB Merchant
Partners, LLC as administrative agent and collateral agent for the Secured
Parties referred to therein (the “Guaranty and Security Agreement”). Capitalized
terms used herein without definition are used as defined in the Guaranty and
Security Agreement.
 
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the undersigned, hereby mortgages,
pledges and hypothecates to the Administrative Agent for the benefit of the
Secured Parties, and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of the undersigned and expressly
assumes all obligations and liabilities of a Grantor thereunder. The undersigned
hereby agrees to be bound as a Grantor for the purposes of the Guaranty and
Security Agreement.
 
The information set forth in Annex 1-A is hereby added to the information set
forth in the Perfection Certificate. By acknowledging and agreeing to this
Joinder Agreement, the undersigned hereby agrees that this Joinder Agreement may
be attached to the Guaranty and Security Agreement and represents that the
information set forth in Annex 1-A is true, correct and complete.
 
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct in all material respects on and as the date
hereof as if made on and as of such date.
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.
 
                    [ADDITIONAL GRANTOR]
 

 
                    By:
 ______________________________  

 
                    Name:
 
                    Title:
 
A1-1

--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED
 
as of the date first above written:
 
EACH GRANTOR PLEDGING
 
[ADDITIONAL COLLATERAL]
 
By:____________________________ 
Name:
Title:
 
GB MERCHANT PARTNERS, LLC
 
as Administrative Agent and Collateral Agent
 
By:____________________________  
Name:
Title:
 


A1-2

--------------------------------------------------------------------------------





ANNEX 1-A
 
PERFECTION CERTIFICATE UPDATE
 
[Perfection Certificate for each additional Grantor]
 
 
A1-3

--------------------------------------------------------------------------------

